PER CURIAM.
We affirm appellant’s robbery conviction but reverse the conviction for attempted second degree murder and remand for a new trial. The trial court, apparently under the mistaken belief that no such crime existed, refused to instruct the jury on the lesser-included offense of attempted manslaughter. This was reversible error. See Marshall v. State, 529 So.2d 797 (Fla. 3d DCA 1988); Hunter v. State, 389 So.2d 661 *622(Fla. 4th DCA 1988); Hunter v. State, 389 So.2d 661 (Fla. 4th DCA 1980).
DOWNEY, ANSTEAD and LETTS, JJ., concur.